Exhibit Consent of Independent Petroleum Engineers and Geologists DeGolyer and MacNaughton 5001 Spring Valley Road Suite 800 East Dallas, Texas 75244 March 14, TXCO Resources Inc. 777 East Sonterra Blvd. Suite San Antonio, Texas 78258 Ladies and Gentlemen: We consent to the use of the name DeGolyer and MacNaughton, to references to DeGolyer and MacNaughton, and to the inclusion of information taken from our "Appraisal Report as of December 31, 2007 on Certain Properties owned by TXCO Resources Inc.", and "Appraisal Report as of December 31, 2007 on Certain Properties owned by Output Exploration, LLC", and "Appraisal Report as of December 31, 2007 on Certain Properties owned by Opex Energy, LLC" (our Reports) under the sections "Properties" and "Notes to Consolidated Financial Statements Oil and Gas Producing Activities and Properties" in the TXCO Resources Inc.
